Citation Nr: 1822477	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  94-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to a service connected right knee disability and/or a left ankle fracture.

2.  Entitlement to an initial compensable rating for right knee scars as of November 21, 2016.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2016, the Board reopened the Veteran's claim for service connection for a left knee disorder and remanded that issue, along with the Veteran's claims for a compensable rating for his right knee scars, for further development.  

In August 2017, the Board denied a compensable rating for right knee scars prior to November 21, 2016, and remanded the issue of a compensable rating as of that date, along with the issue of entitlement to service connection for a left knee disorder, for further development.

The Board acknowledges that the issue of entitlement to an earlier effective date for chronic adjustment disorder with mixed depression has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACTS

1.  A left knee disorder is not shown to have manifested in service or for years thereafter and is not shown to be the result of or aggravated by service-connected right knee or left ankle disabilities.  The only medical opinions of evidence to address the etiology of the left knee disorder weigh against the claim.

2.  As of November 21, 2016, the Veteran's right knee scars, which measured no longer than 20 centimeters, were not painful, nonlinear, or unstable.  
CONCLUSIONS OF LAW

1.  The criteria for service connection of a left knee disability, including as secondary to service connected right knee or left ankle disabilities, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for a compensable rating for right knee scars as of November 21, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code (DC) 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. 3.307, 3.309(a) (2017). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2017).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2017).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for a left knee disorder, to include as due to his service connected disabilities of the right knee and left ankle.  

The Veteran's service treatment records (STRs) do not indicate that the Veteran had any injuries, complaints, or symptoms associated with his left knee while in-service.  His January 1980 entrance examination did not have complaints, report, or symptoms regarding his left knee.  His February 1983 separation examination had no complaints, reports, or symptoms regarding his left knee.  

In a July 2002 VA examination of his right knee, the Veteran's left knee was found to have flexion to 140 degrees.  

In November 2007, a VA medical center (VAMC) treatment note indicated the Veteran had bilateral knee pain.  His left knee pain was reported to be recent with no trauma.

In January 2008, a VAMC note indicated the Veteran had a normal left knee X-ray.  A January 2008 VAMC left knee MRI indicated the Veteran's left knee was normal.

In February 2008, a VAMC record indicated the Veteran reported with complaints of right knee pain and noted some discomfort on the left knee.  The Veteran denied mechanical symptoms in his left knee.  Upon examination, he was found to have full range of motion of the left knee.  His left knee X-ray was fond to be normal.  The physician stated that the Veteran's left knee pain may be attributed to some compensation for the right knee.

In February 2010, a VAMC record showed the Veteran to have a normal X-ray of the left knee, with no significant interval change.  

In March 2010, a VA examination of the Veteran's knees indicated he had pain and crepetitus of his left knee on compression to the patella femur.  His left knee flexion was to 130 degrees.  He had full extension.  Minimal to no change of his left knee was noted, with no obvious patella or femoral problems.  The examiner stated that though the Veteran felt his symptoms were secondary to his right knee, he could not with reasonable certainty find that to be so.  He noted no arthritic changes on the left knee.  

In January 2013, a VA examination of the Veteran's right knee indicated that the Veteran's left knee flexion was to 140 degrees and his extension was to 0 degrees.  There was no objective evidence of painful motion.  He was able to perform repetitive use testing without loss of range of motion and there were no objective signs of instability.  A concurrently performed left knee X-ray showed that joint spaces were maintained and there were no effusions.  The examiner stated that there was no evidence in medical literature that confirmed that an isolated condition of one knee affected or contributed to the condition of the opposite knee.  The examiner further stated that only the loss of a limb or loss of use by ankylosis of an affected limb, requiring full weight bearing on the unaffected limb, would cause changes in the affected joint.  

A February 2013 VAMC X-ray report indicated the Veteran's left knee showed no significant arthropathy and the X-ray was found to show an unremarkable appearing left knee.

In March 2013, a VAMC report showed the Veteran had an X-ray of his left knee.  The impression was minimal spur formation at the upper pole of the patella, but no significant arthropathy of the left knee.  A concurrent VAMC consult note showed the Veteran presented with bilateral knee pain.  The Veteran stated that both his knees had been bothering him over the past month.  Upon examination, the Veteran's left knee was not found to have swelling or joint line tenderness.  He was found to have full motion in the left knee.  The physician stated that the Veteran's left knee X-ray indicated very early degenerative changes. He received a left knee injection.

In March 2014, a VA examination indicated the Veteran's left knee condition was less likely than not related to his right knee disability.  The examiner opined that there was no evidence in the medical literature that confirmed that an isolated condition of one knee affected or contributed to the condition of the opposite knee.  The examiner further stated that only the loss of a limb or loss of use of a limb by ankylosis would cause full weight bearing in the unaffected limb resulting in changes in all the joints of the unaffected limb.

In June 2015, a VAMC X-ray of the Veteran's left knee indicated he had normal bone mineralization, no fracture or dislocation, and no suspicious cortical erosion.  The joint spaces were maintained and no joint effusion was noted.  It was found to be a unremarkable view of the left knee.  

In December 2016, a VA examination determined the Veteran had left knee strain.  He reported left knee pain and popping and snapping of the left knee, but no swelling.  He reported his left knee was being overused due to his recent right knee total replacement.  He reported an inability to stand or walk for a long time  His left knee showed normal range of motion.  There were no signs of crepitus.  There was no muscle atrophy, instability, or ankylosis.  The examiner found that the Veteran had mild left knee complaints which were of recent origin. The examiner found no records of left knee injury in the Veteran's STRs and opined that there was less than a 50 percent probability that the left knee was related to the Veteran's time in service.  

In March 2017, a VA examination indicated the Veteran had a left knee strain.  The Veteran reported that he had persistent left knee pain with onset after his third right knee surgery in 2004.  His left knee range of motion was normal.  He had no pain noted on the examination, and no pain with weight bearing, objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  He was able to perform repetitive use testing.  His muscle strength was normal and there was no muscle atrophy or ankylosis of the left knee.  Ankylosis of the right knee was also not found.  His left knee stability was normal.  He reported limitations in prolonged walking, standing, and sitting due to an increase in right knee pain.  The examiner stated that the Veteran's left knee pain was less likely than not related to his service-connected right knee disability as peer reviewed medical literature did not support causation of a knee strain by the contralateral knee.  The examiner also stated that the evidence of record did not show documentation of aggravation of the left knee strain as the Veteran's gait was not antalgic or excessive wear and tear of the left knee.

In January 2018, a VA examination diagnosed the Veteran with left knee strain and left knee osteoarthritis.  The Veteran reported he had not been diagnosed with a specific left knee condition, but that he had been experiencing left knee pain since 1993.  The examiner noted that the evidence of record indicated the Veteran's first report of left knee pain in November 2007.  The examiner noted the Veteran's history as positive for right knee ACL repair, meniscectomy, and total knee replacement.  The examiner noted the Veteran's left knee, upon examination, showed all normal range of motion.  Left knee X-rays done showed mild medial compartment joint space narrowing and a small superior patella spurring consistent with mild osteoarthritis.  The examiner disagreed with the February 2008 VAMC provider stating that the Veteran's left knee pain might be attributable to his right knee disability.  The examiner was in agreement with the January 2013 opinion that stated that the Veteran's left knee pain and disorder was not attributable to his right knee service-connected disability.  The examiner was in full agreement with the finding that there was no evidence that confirmed an isolated condition of one knee affects or contributes to the condition of the contralateral knee.  The examiner further stated that affected joints on the same side of the body could affect the normal joint in the same side, but that to do so would require the affected joint to be severely dysfunctional, such as ankylosis or amputation.  Thus, it was the examiner's opinion that the Veteran's left knee disorder was less likely than not caused or related to his active duty service, as there were no complaints, diagnosis, or treatment for a left knee condition and by the evidence of record, the Veteran's knee pain did not begin until many years after service.  The examiner also opined that the Veteran's left knee pain was less likely than not related to or aggravated by the Veteran's service connected right knee or left ankle disabilities.  As stated above, the examiner did not find any medical literature which supported the assertion that an isolated condition of one knee affected, contributed to, or aggravated the condition of the opposite knee.  Also, in regards to the Veteran's left ankle disability, the examiner found that the Veteran's left ankle disability was not so severe as to be able to either cause or aggravate the Veteran's left knee disability.  The examiner stated that the Veteran's left knee showed no evidence of a permanent disability that could be attributed to aggravation beyond its natural progression.

Direct service connection necessitates a finding that the Veteran's left knee disorder was related to an injury or disease incurred in service.  The evidence of record does not support such a finding.  As admitted by the Veteran and supported by the evidence of record, the Veteran did not have issue or complaints regarding his left knee while in-service.  The first documented evidence of record of his complaints regarding his left knee was in November 2007, over 20 years after his separation from service.  Even considering the Veteran's statement that he began experiencing left knee pain in 1993, which the Board notes differs from other reports of the onset of his left knee pain, he still did not experience left knee symptomology until 10 years after his active duty service.  The passage of many years between discharge from active service and the documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Additionally, there is no evidence of record, including the Veteran's own statements, that he was experiencing any continuity of symptomology of his left knee since his separation from service.  It is clear from the evidence of record that  there was no demonstrated condition was noted during service or evidence of post- service continuity of the same symptomatology.  

Furthermore, the multiple VA examiners found that that it was less likely than not that the Veteran's condition was incurred in or caused by his active duty service.  Specifically, the Board finds the March 2017 and January 2018 VA examiners' medical opinions highly probative to the issue of whether the Veteran's left knee disorder was related to his active duty service.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on a review of the claims file and examination of the Veteran.  The examiners' review of the Veteran's claims file consisted of his service treatment records and post-service medical evidence, and his contentions, upon which the examiners relied upon in giving their opinions.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

Significantly, the Veteran has not presented or identified any contrary medical opinion that supports the claim for service connection on a direct basis.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds that the only medical opinions of record show that the Veteran's left knee disorder is not related to his active duty service.

The Board has considered the Veteran's lay statements.  Although the Veteran is competent to describe the observable symptoms of his left knee disorder, including pain, he is not competent to opine as to its etiology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinion does not constitute competent medical evidence and lacks probative value. 

In regards to the Veteran's contention that his left knee disorder was related to either his right knee or left ankle disabilities, secondary service connection requires a finding that that the current disability was either caused by or aggravated by a service-connected disability.  In this matter, no such finding regarding the Veteran's left knee and his service-connected right knee or left ankle disorders is supported by the evidence of record.  

Specifically, the March 2017 and January 2018 VA examiners found it less likely than not that the Veteran's left knee disorder was either caused or aggravated by the Veteran's service connected right knee or left ankle disabilities.  Both examiners agreed with the January 2013 examiner, who found that there was no medical literature to support a finding that an opposite joint (right knee) could have an impact on the contralateral joint (left knee).  Furthermore, February 2018 examiner also did not find that the Veteran's left ankle had caused or aggravated the Veteran's left knee disorder, as there was no evidence that the Veteran's left ankle disability was such that it could be considered severely dysfunctional, such as ankylosis or amputation.  As such, there is no evidence supporting a finding that the Veteran's right knee or left ankle disabilities caused or aggravated the Veteran's left knee disorder.

The Board finds the medical opinions of the February 2013, March 2017, and February 2018 examiners highly probative to the issue of whether the Veteran's left knee disorder was related to his right knee or left ankle service connected disabilities.  The examiners possess the necessary education, training, and expertise to provide the requested opinions.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The opinions were based on a review of the claims file, the Veteran's service treatment records, and post-service medical evidence, upon which the examiners relied in giving their opinions.  It is clear that the examiners took into consideration all relevant factors in giving their opinions. 

Significantly, again, there is no contrary medical opinion that has been presented or identified which supports the claim for secondary service connection.  The Board notes that the February 2008 VAMC record indicated that the Veteran's left knee pain may be attributable to compensation for his right knee pain, that provider did not provide a definite opinion of such a conclusion.  Also, the February 2018 VA examiner specifically addressed the etiology of the Veteran's left knee disorder and addressed the February 2008 VAMC note.  The Board also finds that the December 2016 VA examination note that the Veteran's left knee was being overused due to his recent total knee replacement is not indicated to be the opinion of the VA examiner, as it was included in the Veteran's statement of his medical history and not included with the VA examiner's remarks or opinion.  Additionally, the Board notes that the December 2016 examiner did not provide an opinion as to the impact of the Veteran's right knee disability, if any, on the Veteran's left knee.  Thus, the Board finds that the only medical opinions of record which directly address the Veteran's right knee or left ankle disability's impact on his left knee, the January 2013, March 2017, and February 2018, are against the claim.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  The Board finds, then, that the only medical opinions of record show that the Veteran's left knee disorder was not caused or aggravated by either his right knee or left ankle disabilities.  

The Board has once again considered the Veteran's lay statements.  Although the Veteran is competent to describe the observable symptoms of his left knee disorder, he is not competent to opine as to its etiology, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, his lay opinion that his left knee disorder was caused by either his right knee or left ankle disabilities does not constitute competent medical evidence and lacks probative value. 

In sum, the claims file does not contain competent and credible evidence that the Veteran's left knee is related to service either on a direct or secondary basis.  Accordingly, as the preponderance of the evidence is against the claim for service connection, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran contends he is entitled to a compensable rating for his right knee scars, to include a separate rating for painful and numb scars.  As stated above, the Board denied a compensable rating for the Veteran's right knee scars prior to November 21, 2016, thus the Board's analysis in this decision will address the period beginning on that date.

The Veteran's right knee scars were assigned a noncompensable rating under DC 7805.  38 C.F.R. §4.118 (2017).

DC 7805 applies to other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802 and 7804.  Any disabling effects not considered in a rating provided under DCs 7800 through 7804 should be evaluated under an appropriate diagnostic code.

DC 7800 specifically applies to scars of the head, face, and neck.  

DC 7801 governs scars involving areas other than the head, face, or neck that are deep and nonlinear and provides for a 10 percent evaluation when the area or areas exceed six sq. inches (39 sq. cm.).  A 20 percent evaluation is assigned when the area or areas exceed 12 sq. inches (77 sq. cm.).  Note 1 provides that a deep scar is one associated with underlying soft tissue damage.

DC 7802 applies to burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  Under this provision, a maximum schedular evaluation of 10 percent is warranted for scars with an area or areas of 144 sq. inches (929 sq. cm.) or greater.  Note 1 provides that a superficial scar is one not associated with underlying soft tissue damage.

Pursuant to DC 7804 for rating scars that are unstable or painful, a 10 percent rating is assigned for one or two scars that are unstable or painful, a 20 percent rating is assigned for three or more scars that are unstable or painful, and a 30 percent rating is assigned for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118.

In December 2016, a VA examination found the Veteran to have a scar on his right knee measuring 17cm x .5cm.  There was no objective evidence that the scar was painful or unstable.

In January 2017, a VAMC record indicated the Veteran had a right knee midline anterior surgical scar which was clean and dry.  An additional January 2017 VAMC note indicated the Veteran's right knee scar was anterior, longitudinal with skin intact.

In February 2017, a VAMC note showed the Veteran to have a well-healed right knee incision which had developed mild keloid formation.  

In June 2017, a VAMC record indicated the Veteran had incision pain.  

In June 2017, the Veteran submitted a statement in support of claim in which he stated that his right knee scar was believed to have a broken staple, stitch, or something sharp remaining.  

In November 2017, a VAMC record indicated the Veteran's had a total knee replacement knee scar.  A small raised area midline on the proximal tibia was noted to possibly represent a suture granuloma.

In January 2018, a VA examination of the Veteran's right knee scars found that the Veteran had three scars.  Scar 1 was midline and measured 20 cm x 1 cm; scar 2 was lateral to scar 1 and measured 8 cm x .5 cm; scar 3 was noted to be three small scars around the right knee due to an arthroscopic procedure and each measured 1.5 cm x .5cm.  None of the scars were found to be painful or unstable, with frequent loss of covering of skin over the scar.  None of the scars were found to be deep or non-linear.  The examiner stated that the Veteran pointed to an area on the medial aspect of the scar that he reported bothered him.  The Veteran did not report numbness, pain, or nerve damage.  The examiner's findings were that the Veteran's complaints related to an area that was not related to the Veteran's scars, but was medial to the scar, was slightly tender, with no numbness and most likely related to the metal prosthesis of the Veteran's right knee.  

Based on the foregoing, the Board finds that the Veteran's right knee scars do not warrant a compensable rating.  Neither of his examinations found that the Veteran's right knee scars were either painful, unstable, or nonlinear.  Furthermore, though the Veteran's June 2017 statement indicated that there was discomfort regarding his right knee scar, that statement indicated that the Veteran believed there to be something sharp remaining in his right knee.  The November 2017 VAMC record showed a possible suture granuloma, but did not find that the Veteran's right knee scar was painful, nonlinear, or unstable.  Additionally, the June 2017 VAMC record indicating incision pain does not provide an indication that the Veteran was suffering from such pain for any compensable duration.  His February 2017 VAMC record did not find any pain associated with the Veteran's right knee incision and  subsequent records also did not find any pain of the Veteran's right knee scars.  Furthermore, the Veteran's June 2017 report of incision pain coincides with his June 2017 statement which linked his pain to his belief that he had remnants of a staple or stitch in his right knee.  As such, the Board finds that the evidence of record does not support a finding that the Veteran's right knee scars warrant a compensable evaluation as of November 21, 2016.  

The Board finds the 2016 and 2018 VA examiners' medical opinions adequate and highly probative both as to the Veteran's subjective report and the resulting objective findings.  Specifically, the examiners interviewed the Veteran and conducted a physical examination.  Moreover, the examiners had the requisite medical expertise and had sufficient facts and data on which to base their conclusions.  As such, the Board accords the 2016 and 2018 VA examination opinions great probative weight.

The Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses, such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.  The Board also notes that the Veteran did not attribute pain to his right knee scar in either of his VA examinations.  

In addition, the Board has considered other potentially applicable diagnostic codes for rating the Veteran's service-connected right knee scar.  The Board finds that a separate or higher rating for the Veteran's right knee scar pursuant to those DCs is not warranted.  The Veteran's scar is on his right knee, not on his head, face, or neck, rendering the criteria of DC 7800 inapplicable.  The Veteran's VA examinations indicated that the scar was not deep, as there was no underlying tissue damage present; thus, DC 7801 is also inapplicable.  There is also no reasonable argument that the Veteran's scars involved an area of at least 144 square inches, as his VA examinations measured the largest scar at no greater than 20centimeters and none of his examinations found his right knee scars to be nonlinear.  As such, the criteria of DC 7802 do not apply.  Finally, as there is also no evidence of record that the Veteran had any disabling effects from his right knee scar, a separate compensable rating under DC 7805 is also unwarranted.  

Accordingly, the Board finds that the preponderance of the evidence weighs against a compensable rating for the Veteran's right knee scars.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disability, including as secondary to a service connected right knee or left ankle disability, is denied.

Entitlement to an initial compensable rating for right knee scars as of November 21, 2016, is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


